Citation Nr: 0527121	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lower thoracic and lumbosacral spines.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the transverse process of L3-4 
on the left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from January 1960 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the veteran's claim of entitlement to service 
connection for degenerative disc disease of the thoracic and 
lumbosacral spines, and continued the veteran's evaluation 
for an increased evaluation for the residuals of a fracture 
of the transverse process of L3-L4, at a noncompensable 
evaluation.

The veteran appeared at a hearing before the undersigned, 
sitting at VA's office in San Antonio, Texas, in January 
2003.  


FINDINGS OF FACT

1.  The preponderance of the evidence submitted indicates 
that the veteran's lower thoracic and lumbosacral spine 
disabilities are due to aging and diffuse idiopathic skeletal 
hyperostosis (DISH), and are not secondary to the veteran's 
service connected fracture of the transverse process of L3-4 
on the left.

2.  The veteran's service connected fracture of the 
transverse process of L3-4 on the left is not productive of 
residual disability.





CONCLUSION OF LAW

1.  The veteran's current lower thoracic and lumbosacral 
spine disabilities were not incurred in or aggravated by 
active military service, nor may they be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  The criteria for a compensable rating for veteran's 
service connected fracture of the transverse process of L3-4 
on the left have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the pertinent rating decision, a statement of the 
case dated April 2002, supplemental statements of the case 
dated June 2002, May 2004, January 2005, and April 2005, a 
Board remand dated June 2003, and a VCAA letter dated June 
2003.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder. The veteran received a hearing before the undersigned 
Veterans Law Judge, and several examinations during the 
course of this appeal.

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Background

The veteran contends that an increased evaluation is 
warranted for his service connected fracture of the 
transverse process of L3-4, and that service connection is 
warranted for degenerative disc disease of the lower thoracic 
and lumbosacral spines.  The relevant evidence of record 
includes the reports of VA examinations and VA and private 
outpatient treatment.

The veteran's service medical records clearly indicate that 
he injured his back in December 1961 playing basketball, when 
he fell against a wall striking his left lower back.  The 
December 1961 report of X-rays of the veteran's spine 
indicated that the left transverse processes of L2, L3, and 
L4 were fractured.  The fragments were not significantly 
displaced.  The vertebral bodies and lower ribs were intact.  
An incidental finding was that of pseudoarthroses of the 
transverse process of L1 with rudimentary rib, anomalous 
development of no clinical significance.  There was no artery 
or nerve involvement.  May and August 1962 service medical 
records noted minor low back strains.  Seperation examination 
dated September 1964 indicated that the veteran reported a 
back injury that bothered him occasionally and prevented him 
from bending after strenuous exercise; however that report 
indicated that the veteran had no complications or sequelae 
from his back injury in service.

The veteran has submitted numerous excerpts from medical 
treatises concerning back disabilities.  The veteran has 
received periodic outpatient treatment for his back 
disabilities.

A March 1970 service medical examination, possibly for 
potential reserve service, noted that the veteran had 
fractured his coccyx bone in 1962, was hospitalized one week, 
with a normal recovery with no complications and no sequelae.

Lumbar spine X-rays dated July 1976 noted a minor 
irregularity of the anterior aspect of the body of L1 as 
could accompany old traumatic change.  The sacroiliac joints 
were not remarkable.

X-rays of the veteran's coccyx and sacrum taken in September 
1976 noted an old healed fracture of the distal sacrum, with 
callous formation and adjacent sclerosis.  No other 
abnormalities were noted.

A March 1979 VA outpatient treatment record noted that the 
veteran reported back pain for the past three to four weeks.

June 1984 X-rays of the veteran's lumbosacral spine noted no 
fracture, subluxation, or dislocation.  There was an 
articulating transverse process on the left at L1, and 
sclerosis of the facets of the lumbosacral zygapophyseal 
joints.  There was also minimal benign ileo-sclerosis on both 
sides.

July 1985 VA X-rays of the veteran's lumbosacral spine noted 
considerable settling or overriding of the facets of the 
lumbosacral zygapophyseal joints with narrowing of the joint 
spaces and sclerosis.  The transverse and spinous processes 
were intact although those at the first lumbar level were of 
the articulating variety.  There were no fractures, and no 
significant narrowing of any of the interspaces was noted.  
X-rays of the sacrum and coccyx noted no visible fractures, 
recent or remote.  The sacrococcygeal and intercoccygeal 
joints were intact.  Sclerosis of the pubic bones was 
observed and there was a rather unusual amorphus increase in 
the density of the bony structures of the pelvic girdle.  
Review of the films of the lumbar spine and pelvis revealed 
that the sclerosis was primarily localized near the 
sacroiliac joint at the pubic symphysis and was not 
necessarily generalized.

An August 1987 VA examination report diagnosed the veteran 
with a history of fractures of the left transverse process of 
L3-L4 not visible on present X-rays.  X-rays from that time 
noted no compression or wedge fractures at any level.  
Vertebral bodies were relatively normal in vertical height 
and contour.  Interspace was well preserved.  There were no 
non-united transverse process fractures, nor was there any 
gross deformity of any of these structures that might 
indicate that there was significant pathology at the time of 
the injury.  The neural arches were otherwise intact and 
within normal limits as well.  Sacroiliac joints were patent 
and within normal limits.

A letter from a private physician, dated February 1988, 
indicates that he reviewed the veteran's service medical 
records, and that it was his opinion that the veteran's 
continued back pain from 1961 to the present was certainly 
related to his in service injury.

A letter dated February 1988 from a private physician to the 
veteran's attorney is of record.  It notes that the veteran 
was in a car accident in January 1988, in which he injured 
his neck, low back, and right knee.  He was noted to have 
marked low back pain and stiffness.  He was also noted to 
have injured himself in service.

VA nerve conduction studies performed in September 1988 
revealed no evidence of peripheral neuropathy or 
radiculopathy in the veteran.

The veteran received a VA examination in June 2001.  At that 
time, the veteran reported constant pain in the lower back, 
which increased with sitting, standing, or lifting, but 
caused no difficulty with walking.  Pain was noted to be in 
the lumbosacral and coccygeal areas in the midline.   
Examination of the back showed loss of normal lumbar lordosis 
but no pelvic obliquity.  He was tender at the lumbosacral 
junction and to the sacroiliac joints, but nontender at the 
sciatic notches.  There was no paravertebral muscle spasm to 
palpation and no tenderness to palpation to the paravertebral 
musculature.  His active range of motion was forward flexion 
to 65 degrees, extension of 0 to 10 degrees, lateral bending 
of 0 to 10 degrees bilaterally, and rotation of 0 to 20 
degrees bilaterally.  X-ray of the veteran's lumbosacral 
spine showed a bridging ossification at T10 to T11 but no 
evidence of transverse process fractures at this level were 
noted in the veteran's history.  There were diffuse 
degenerative changes in the anterior end plate spurs, 
decreased intervertebral disc spaces, and significant facet 
arthroplasty, especially at L5 on S1.  The veteran was 
assessed with previously diagnosed transverse process 
fracture, not visible on X-ray, healed fracture of the 
sacrococcygeal area per history, and degenerative disc 
disease of the lower thoracic and lumbosacral spines with 
facet arthropathy but without objective evidence of lower 
extremity radiculopathy.  The examiner opined that there was 
no clear new or prior evidence that the veteran's injuries 
sustained in service were directly related to his current 
back condition.  There was, however, based on review of the 
service medical records and previous VA examinations, 
indication that the veteran already had a sacrococcygeal 
arthritic processes immediately subsequent to service based 
on X-ray report.

A February 2002 report of VA treatment noted that a complete 
lumbosacral/coccygeal series of X-rays showed only arthritic 
changes.

A private evaluation performed in March 2002 diagnosed the 
veteran with bilateral sacroiliac joint syndrome.

An MRI of the veteran's spine performed in March 2002 noted 
that sagittal and axial images demonstrated congenitally 
shortened pedicles throughout the lumbar spine.  The 
congenitally shortened pedicles combined with changes of 
facet arthropathy especially from L3-L4 through L5-S1, 
causing mild to moderate bilateral neural foraminal stenosis.  
No broad based bulging disc or herniated nucleus pulposus was 
noted.  Mild anterolisthesis of L5 on S1 was noted with very 
early degenerative changes in the L5-S1 intervertebral discs.  
An area of increased signal was seen on the T1 and T2 
weighted images measuring approximately 1cm, which was 
thought to likely represent a hemangioma.

The veteran received a private neurological examination in 
May 2002.  At that time, the veteran was assessed with 
congenital and acquired lumbar spinal stenosis, predominantly 
from L4 to the sacrum.  He had lumbar spondylosis with facet 
arthropathy and neural foraminal stenosis greatest at L4-L5 
and L5-S1.  Also noted was slight degenerative 
spondylolisthesis at L5-S1, and bilateral L5 radiculitis.

The veteran received a hearing before the undersigned 
Veterans Law Judge in January 2003.  At that time, the 
veteran reported problems with pain, stiffness in his back, 
and numbness, that he attributed to his service connected 
fracture of the transverse process of L3-4.  The veteran also 
reported that he had been told by doctors that his current 
back problems were related to his in service back injury.  
The veteran reported that he has had continuous back problems 
since service.

X-rays of the veteran's spine in May 2003 noted no acute 
abnormalities of the lumbar spine, but did find facet 
arthropathy of L5-S1, which was noted to possibly cause 
neural foraminal compromise.  No significant degenerative 
changes were present.

The veteran had a further VA examination in May 2004.  At 
that time, the veteran's medical history regarding his back 
was noted.  The veteran reported localized low back pain.  
Range of motion was noted to be forward flexion of 0 to 85 
degrees, extension of 0 to 15 degrees, side bending of 0 to 
25 degrees bilaterally, and rotation of 0 to 15 degree 
bilaterally.  There was no fatigue, weakness, impaired 
coordination, or lack of endurance of the thoracic and lumbar 
spine.  The veteran was diagnosed at that time with diffuse 
idiopathic skeletal hyperostosis disease of the thoracolumbar 
spine, and degenerative disc disease, L5-S1, without lower 
extremity radiculopathy.  The examiner indicated that he 
found no nexus between the veteran's active service December 
1961 injury, and his current significant thoracolumbar and 
lumbar spine condition.  He indicated that there was no 
current radiographic evidence that would allow him to 
identify the location of the previously recorded transverse 
process fractures.  The current radiographic changes were 
compatible with the aging process and diffuse idiopathic 
skeletal hyperostosis (DISH) syndrome.  The examiner further 
indicated that the description of the veteran's original 
spine injury in 1961 did not suggest a serious spinal injury.  
Review of the veteran's service medical records showed no 
continued problems with the lumbar spine during the remainder 
of his active duty service.  The examiner indicated that 
therefore, the current symptoms and physical findings of the 
radiograph were consistent with the DISH process as well as 
natural spine aging, and the veteran's current low back 
diagnosis was not caused by military service.

Entitlement to service connection for degenerative disc 
disease of the lower thoracic and lumbosacral spines.

Applicable laws provide that, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2004).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for degenerative disc disease of the 
lower thoracic and lumbosacral spines is not warranted.  In 
this regard, the Board finds probative the opinion from a 
June 2001 VA examination report which indicated that there 
was no clear new or prior evidence that the veteran's 
injuries sustained in the service were directly related to 
his current back condition, and the opinion from a May 2004 
VA examination report which indicated that the current 
symptoms and physical findings of the veteran's radiograph 
were consistent with the DISH process as well as natural 
spine aging, and the current low back diagnosis was not 
caused by military service.  The Board recognizes the letter 
submitted from a private doctor, dated February 1988, who 
indicated that the veteran's continued back pain from 1961 to 
the present was related to his in service injury, however, 
the Board finds this opinion of less probative value since 
this physician reviewed only the veteran's service medical 
records, not the entire claims file, in rendering his 
decision, and appears to have relied in large part on the 
veteran's reported history in forming his opinion.  The Board 
finds more probative the opinions of record from the VA 
examiners, that are based on a thorough review of the 
veteran's claims file and history, as well as a thorough 
examination of the veteran.  Therefore, the Board finds that 
the preponderance of the evidence submitted indicates that 
the veteran's lower thoracic and lumbosacral spines 
disabilities are not related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased (compensable) evaluation for the 
residuals of a fracture of the transverse process of L3-4 on 
the left.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran is currently in receipt of a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), for limitation of motion of the lumbar 
spine.  During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, September 26, 2003.  See VAOPGCPREC 3-2003, 65 
Fed. Reg. 33422 (2000).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004). 

The Board notes the range of motion findings from a June 2001 
VA examination, which noted active range of motion was 
forward flexion of 65 degrees, extension of 0 to 10 degrees, 
lateral bending of 0 to 10 degrees bilaterally, and rotation 
of 0 to 20 degrees bilaterally, and the findings from a May 
2004 VA examination, which found the veteran to have range of 
motion of forward flexion of 0 to 85 degrees, extension of 0 
to 15 degrees, side bending of 0 to 25 degrees bilaterally, 
and rotation of 0 to 15 degree bilaterally.  The Board notes 
that these findings, alone, would constitute slight 
limitation of motion under the applicable regulations.  
However, the Board notes, as it did above, the opinion from a 
May 2004 VA examination report which indicated that the 
current symptoms and physical findings of the radiograph were 
consistent with the DISH process as well as natural spine 
aging, and the veteran's current low back diagnosis was not 
caused by military service.  That examiner further indicated 
that there was no current radiographic evidence that would 
allow him to identify the location of the previously recorded 
transverse process fractures.  Therefore, it appears that the 
preponderance of the evidence indicates that the veteran does 
not currently have any residuals related to his service 
connected fracture of the transverse process of L3-4.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lower thoracic and lumbosacral spines is 
denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of a fracture of the transverse process of L3-4 on 
the left is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


